Citation Nr: 0531374	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-16 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Whether a January 1992 rating decision denying service 
connection for post-traumatic stress disorder (PTSD) was the 
product of clear and unmistakable error (CUE).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By 
a June 2002 rating decision, the RO determined that new and 
material evidence had not been received to reopen the 
previously denied claim of service connection for PTSD.  The 
RO subsequently determined that new and material evidence had 
been received, but denied the underlying service connection 
claim on the merits.  Despite the determination reached by 
the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.  

By a June 2004 rating decision, the RO determined that the 
January 1992 rating decision was not the product of CUE.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The January 1992 rating decision's denial of service 
connection for PTSD was consistent with and supported by the 
evidence then of record, as well as the law in effect at that 
time.

3.  To the extent error was committed in the January 1992 
rating decision, the evidence does not show that, had it not 
been made, it would have manifestly changed the outcome; it 
is not absolutely clear that a different result would have 
ensued.

4.  Service connection was previously denied for PTSD by 
various rating decisions, with the last prior denial by an 
April 1998 rating decision.  The veteran was informed of 
these decisions, including his right to appeal, and he did 
not appeal.

5.  The additional evidence received since the last prior 
denial bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

6.  The record does not support a conclusion that the veteran 
engaged in combat while on active duty.

7.  Although the medical evidence reflects that the veteran 
has a competent medical diagnosis of PTSD, there is no 
credible supporting evidence to corroborate his report of in-
service stressors upon which this diagnosis was based.


CONCLUSIONS OF LAW

1.  The January 1992 rating decision was not the product of 
CUE.  38 C.F.R. 
§§ 3.104(a), 3.105(a), 20.1103 (2005); Russell v. Principi, 3 
Vet. App. 310 (1992); Damrel v. Brown, 6 Vet. App. 242 
(1994).

2.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for PTSD, the 
claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Service connection is not warranted for PTSD.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2005); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 
91 (1993); VAOPGCPREC 12-99 (October 18, 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

VCAA is not applicable to requests for revision of a final 
decision based on CUE because that matter involves an inquiry 
based upon the evidence of record at the time of the 
decision, not based upon the development of new evidence.  
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); 
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not 
have "a duty to develop" in a CUE case because "there is 
nothing further that could be developed"); see also Livesay 
v. Principi, 14 Vet. App. 324, 326 (2001) (Ivers, J., 
concurring) (noting that, during oral argument in Holiday v. 
Principi, 14 Vet. App. 280 (2001), counsel for VA made ill-
advised concessions with respect to the broad applicability 
of VCAA).

Regarding the issue of whether new and material evidence has 
been received to reopen the claim of service connection for 
PTSD, as well as the underlying service connection claim, the 
Board notes that the RO sent correspondence to the veteran in 
May 2002, which was prior to the June 2002 rating decision 
that is the subject of this appeal, which specifically noted 
the enactment of the VCAA, requested that the veteran provide 
additional information regarding his purported stressor(s) 
upon which his claim of PTSD was based, addressed the 
requirements for a grant of service connection, informed the 
veteran of what information and evidence he must submit, as 
well as what information and evidence will be obtained by VA.  
This correspondence also addressed the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case, as it stated VA needed medical 
evidence showing current treatment for PTSD, requested that 
the veteran complete the necessary release for VA to request 
such evidence, and stated that he could get these records 
himself and send them to VA.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio, supra, and Pelegrini, supra.  Similar 
correspondence was sent to the veteran in February 2003 and 
September 2004, the latter of which noted, in part, that VA 
had been unable to verify his claimed stressors as he had not 
provided enough specific information.  (Emphasis in 
original).

The Board further notes that the veteran has been provided 
with a copy of the appealed rating decision and the April 
2004 Statement of the Case (SOC) which provided him with 
notice of the law and governing regulations regarding his 
case, as well as the reasons for the determinations made with 
respect to his claims.  Although the veteran's attorney has 
contended that the notice provided to the veteran was 
deficient, to include the SOC, through his various statements 
the attorney has indicated familiarity with the provisions of 
the VCAA, as well as the evidence necessary to substantiate a 
claim for service connection for PTSD.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (VA can demonstrated that 
a notice defect is not prejudicial if it can be demonstrated 
... that any defect in notice was cured by actual knowledge on 
the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required that the appellant should have provided 
it).  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  VA has also assisted the veteran and his 
attorney throughout the course of this appeal by providing 
them with the SOC which informed them of the laws and 
regulations relevant to the veteran's claims, as well as 
correspondence which kept them updated regarding the status 
of this claim.  Moreover, the no medical examination and/or 
opinion is necessary as there is medical evidence which 
diagnoses PTSD based upon the purported stressors.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

The Board also wishes to reiterate the fact that the RO 
previously determined that new and material evidence had been 
received, and has addressed the merits of the underlying 
service connection claim.  Nevertheless, pursuant to the 
holdings of Barnett, supra , and Jackson, supra, the Board 
must still find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  However, as detailed in the 
preceding paragraph, the RO accorded the veteran an 
examination in relation to this claim, and the Board is 
satisfied that the duty to assist has been satisfied.  
Further, for the reasons stated below, the Board concurs with 
the RO's determination that new and material evidence has 
been received, but that service connection is not warranted 
for the underlying disability.  Inasmuch as the RO has 
already addressed the merits of the service connection claim, 
the veteran is not prejudiced by the Board also addressing 
the merits of this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  


I.  CUE

The Board notes that, under 38 C.F.R. §§ 3.104(a), 3.105(a) 
and 20.1103 taken together, a rating decision is final and 
binding in the absence of CUE.  Under 38 C.F.R. § 3.105(a), 
"[p]revious determinations which are final and binding 
...will be accepted as correct in the absence of clear and 
unmistakable error."  A decision which constitutes a reversal 
of a prior decision on the grounds of CUE has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  
The United States Court of Appeals for Veterans Claims 
(Court) has provided the following guidance with regard to a 
claim of clear and unmistakable error:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The 
words 'clear and unmistakable error' are 
self-defining.  They are errors that are 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.  A determination 
that there was a 'clear and unmistakable 
error' must be based on the record and 
the law that existed at the time of the 
prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).  

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  In Russell, Fugo and other decisions, 
the Court has emphasized that merely to aver that there was 
CUE in a rating decision is not sufficient to raise the 
issue.  The Court has further held that simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed the evidence can never rise to the stringent 
definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE error occurred.  
See Porter v. Brown, 5 Vet. App. 233 (1993).

Here, it has been contended that the January 1992 rating 
decision's denial of service connection for PTSD was the 
product of CUE because the RO did not provide the veteran 
with the benefit of 38 U.S.C.A. § 1154(b) for combat 
veterans.  The fact that his service personnel records 
reflect that he participated in two combat operations in the 
Republic of Vietnam has been cited to as proof of his combat 
status.

The provisions of 38 U.S.C.A. § 1154(b), both at the time of 
the January 1992 rating decision (West 1991), and currently 
(West 2002), state that in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.

Initially, the Board notes that the veteran's attorney has 
cited to several cases in support of his assertions regarding 
the proper applicability of 38 U.S.C.A. § 1154(b), including 
Routen v. West, 142 F. 3d 1434, 1440 (Fed. Cir. 1998), cert 
denied, 562 U.S. 962 (1998); Collette v. Brown, 82 F. 3d 292 
(Fed. Cir. 1996); Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 
2000); and Dambauch v. Gober, 223 F. 3d. 1376, 1380 (Fed. 
Cir. 2000).  However, all of these citations are to cases 
that were promulgated after the January 1992 rating decision.  
As mentioned above, determinations regarding CUE must be made 
based on the record and the law that existed at the time the 
decision was made.  Damrel, 6 at 245; Russell, at 314; see 
also Jordan v. Nicholson, 401 F.3d 1296 (Fed. Cir. 2005) 
(change in legal standards in the interpretation of a 
regulation could only retroactively affect decisions still 
open on direct review, not those decisions which were final).

The Board notes that the January 1992 rating did not 
explicitly cite to 38 U.S.C.A. § 1154(b), nor to the 
corresponding regulatory provision found in 38 C.F.R. 
§ 3.304(d) (1991).  Further, it does not appear an explicit 
determination was made in this decision as to whether or not 
the veteran engaged in combat.  Nevertheless, an implicit 
determination appears to have been made that he did not 
engage in combat in that it was determined that his service 
records failed to show an award or medal which would qualify 
as a stressor for PTSD, and one of the reasons for denying 
the claim was the lack of a qualifying stressor.  Although 
neither 38 U.S.C.A. § 1154(b) nor 38 C.F.R. § 3.304(d) (1991) 
specifically referred to such evidence, VA Adjudication 
Procedure Manual (M21-1) Subchapter (Subch.) XII, 50.45(d) 
(January 12, 1989) regarding "Reasonably Supportive Evidence 
of Stressors in Service" - which was in effect at that time 
- did refer to such evidence including the Purple Heart, 
Combat Infantryman Badge, and Bronze Star.  The veteran's 
service personnel records, including his DD Form 214, 
confirms that he did not have any such awards or medals.  As 
such, it appears that the determination regarding the lack of 
stressors was supported by the evidence then of record, and 
consistent with the law that was in effect at that time.  In 
light of the foregoing, the Board finds that the veteran's 
assertions regarding his entitlement to combat veteran 
status, and the benefits of 38 U.S.C.A. § 1154(b), represent 
no more than a disagreement with how the evidence was 
weighed, which the Court has held does not constitute CUE.  
Russell, supra; Fugo, supra.

More importantly, the record reflects that the primary basis 
for the January 1992 denial was the fact that the medical 
evidence failed to show a definite diagnosis of PTSD.  As 
referenced by the rating decision, medical records dated in 
October 1981 do contain a provisional diagnosis of PTSD, 
although the official provisional diagnosis was rule-out 
and/or possible Post Vietnam Stress Syndrome.  Moreover, it 
was stated, following evaluation of the veteran, that he did 
have some elements of depression, but the clinician 
conducting this evaluation was unsure whether there was PTSD 
syndrome.  Subsequent records dated in 1990 and 1991 continue 
to show treatment for psychiatric problems, but there were no 
findings of PTSD.  In fact, records dated n September 1990 
show an assessment of depression.

In short, the veteran's PTSD claim was denied by the January 
1992 rating decision because the veteran did not have a 
confirmed diagnosis of PTSD, and this finding is consistent 
with the medical evidence that was of record at that time.  
Although the regulatory provision of 38 C.F.R. § 3.304(f), to 
include the requirement of a "clear" diagnosis of PTSD were 
not in effect until May 19, 1993 (See 58 Fed. Reg. 29, 109), 
the provisions of M21-1, Subch. XII, 50.45 (January 25, 1989) 
were in effect at that time and contained a similar 
requirement.  Based on the foregoing, the Board finds that 
the January 1992 rating decision's denial of service 
connection for PTSD was consistent with and supported by the 
evidence then of record, as well as the law in effect at that 
time.  

The Board acknowledges that the January 1992 rating decision 
could have provided a more detailed explanation as to the 
basis for denying the veteran's PTSD claim.  However, to the 
extent this was error, the evidence does not show that, had 
it not been made, it would have manifestly changed the 
outcome; it is not absolutely clear that a different result 
would have ensued.  As already stated, the findings that the 
veteran did not have awards or medals confirming his 
purported stressors, and, more importantly, that he did not 
have a confirmed diagnosis of PTSD, were consistent with the 
evidence of record and the law that was in effect at that 
time.

The Board further finds that to the extent it was error for 
VA not to conduct additional development to verify the 
veteran's stressors, or to clarify whether he did have PTSD 
at that time, this reflects a violation in the duty to 
assist, which the Court has held does not constitute CUE.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).

For the reasons stated above, the Board finds that the 
January 1992 rating decision's denial of service connection 
for PTSD was not the product of CUE.  Thus, the benefit 
sought on appeal is denied.


II.  PTSD

A.	New and Material Evidence

Initially, the Board notes that it was contended that a 
November 1992 statement by the veteran should be considered a 
Notice of Disagreement to the January 1992 rating decision's 
denial of service connection for PTSD.  In this statement, 
which was actually received in December 1992, the veteran 
related that he "desire[d] to reopen my claim for my service 
connected [PTSD]."  He did not specifically express 
disagreement with the January 1992 rating decision.  More 
importantly, he did not express a desire for review of this 
determination.  Thus, this statement does not constitute a 
valid Notice of Disagreement under the pertinent regulatory 
criteria that was in effect both at that time and currently.  
See 38 C.F.R. § 19.118 (1991); 38 C.F.R. § 20.201 (2005) 
(which states that a claimant must express a desire for 
appellate review).  No other document was received within the 
requisite period which would otherwise constitute a valid 
Notice of Disagreement.  Accordingly, the Board finds that 
the veteran did not initiate a timely appeal to the January 
1992 rating decision, and it became final.  38 U.S.C.A. 
§ 4005(c) (1988) (38 U.S.C.A. § 7105(c) (West 2002)); 
38 C.F.R. § 19.192 (1991) (38 C.F.R. § 20.1103 (2005)).
The Board further notes that the denial of service connection 
for PTSD was subsequently confirmed by various rating 
decisions which the veteran did not appeal, with the most 
recent prior denial being in April 1998.  

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence.  See 66 Fed. Reg. 
45,620, 45,628-45,629.  However, these changes are applicable 
only to claims to reopen filed on or after August 29, 2001.  
Here, the veteran's claim was filed prior to August 29, 2001, 
and, as such, these changes are not applicable in the instant 
case.

For claims received prior to August 29, 2001, the provisions 
of 38 C.F.R. § 3.156(a) (2001), provide that "new and 
material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

As mentioned above, the veteran's PTSD claim was initially 
denied because he did not have a conformed diagnosis of PTSD.  
Here, the additional evidence submitted since the last prior 
denial includes competent medical evidence showing diagnoses 
of PTSD linked to the veteran's account of what occurred 
during active service.  The evidence submitted to reopen a 
claim is presumed to be true for the purpose of determining 
whether new and material evidence has been submitted, without 
regard to other evidence of record.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Therefore, the Board finds that this additional 
evidence bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  As such, new and 
material evidence has been received in accord with 38 C.F.R. 
§ 3.156(a) (2001).

The adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  Once a claim is reopened, VA must address the 
merits of the underlying service connection claim.  Further, 
in the adjudication that follows, the presumption that the 
evidence is credible and entitled to full weight no longer 
applies.  The Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.

B.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In addition, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

As mentioned in the Board's adjudication of the CUE claim, 
the provisions of 38 C.F.R. 3.304(f) used to require that 
there be a "clear diagnosis" of PTSD.  However, this 
regulation was amended in June 1999, in part to eliminate the 
requirement of a "clear diagnosis."  61 Fed. Reg. 32,807-
32,808.  This amendment was effective March 7, 1997, the date 
of the Court's decision in Cohen, supra.

The Board has reviewed all the evidence in the appellant's 
claims folder which includes, but is not limited to, the 
veteran's contentions; the veteran's service medical and 
personnel records, to include his DD Form 214; and post-
service medical records which cover a period through 2004.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

In the instant case, the veteran's service medical records 
contain no findings indicative of PTSD while on active duty.  
In fact, his psychiatric condition was clinically evaluated 
as normal on his July 1969 expiration of term of service 
examination.  Further, on the concurrent Report of Medical 
History, he checked the boxes to indicate he did not have 
depression or excessive worry, nor nervous trouble of any 
sort.  The first competent medical evidence of treatment for 
psychiatric problems appears to be the records from October 
1981, more than 10 years after his separation from service.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (noting 
that the normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service, is 
probative evidence against the claim.).  

With regard to the long evidentiary gap in this case between 
active service and the earliest psychiatric complaints, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective findings in the competent medical evidence of 
psychiatric problems is itself evidence which tends to show 
that a psychiatric disability did not have its onset in 
service or for many years thereafter.  The Board also finds 
it significant that a January 1986 VA medical examination 
noted that no abnormalities were found on evaluation of the 
veteran's psychiatric condition.

The veteran essentially contends that he has PTSD due to his 
experiences in the Republic of Vietnam, and it has been 
asserted he is entitled to the benefit of 38 U.S.C.A. 
§ 1154(b) for having engaged in combat.  As noted above, it 
has been asserted that he is entitled to the benefit of this 
provision based upon the fact that his service personnel 
records confirm that he participated in combat operations.  
However, the provisions of 38 U.S.C.A. § 1154(b) are only 
applicable in cases where a veteran is shown to have actually 
served in combat with the enemy.  For application of 38 
U.S.C.A. § 1154(b), it is not sufficient that a veteran be 
shown to have served during a period of war or to have served 
in a theater of combat operations or in a combat zone.  To 
gain the benefit of a relaxed standard for proof of service 
incurrence of an injury or disease, section 1154(b) requires 
that the veteran have actually participated in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  
Although the veteran's service personnel records confirm that 
he has participated in combat operations, the terms  
"operations" and "campaigns" frequently appear as 
boilerplate in citations for awards or on other service 
personnel records, and they do not indicate combat.  Support 
personnel, even those in countries other than the one where 
the war is fought, participate in "operations" against the 
enemy.  Gaines v. West, 11 Vet. App. 353, 361 (1998) 
(Holdaway, J., concurring); see also VAOPGCPREC 12-99 at para 
12.  

The Board notes that the General Counsel observed in 
VAOPGCPREC 12-99 (at para 13) that even though a reference to 
a veteran's participation in a particular "operation" or 
"campaign" may not, in itself, establish that the veteran 
engaged in combat, such evidence may be significant when 
viewed in relation to other evidence of record supportive of 
the veteran's assertion of engagement in combat.  However, in 
this case the Board finds that the other evidence of record 
does not support the assertion that the veteran engaged in 
combat.  His service personnel records reflect that his 
military occupational specialty was that of a chemical 
equipment repairman, and that he was assigned to a 
maintenance company while stationed in Vietnam.  Thus, his 
assertions of combat service do not appear to be consistent 
with his official military duties.  Moreover, his service 
records, to include his DD Form 214, do not reflect he 
received any awards or citations which definitively show that 
he engaged in combat.  Therefore, the Board finds that the 
veteran is not entitled to the benefits of 38 U.S.C.A. 
§ 1154(b) in the instant case.

Further, the rule of resolving all reasonable doubt in favor 
of the claimant does not provide any assistance to the 
veteran on this matter.  The regulation specifically states 
that "[b]y reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility."  38 C.F.R. § 3.102.  Simply put, without 
confirming evidence of combat, any determination that the 
veteran is entitled to the benefit provided by 38 U.S.C.A. 
§ 1154(b) would be based on nothing more than speculation, 
which is not permitted under the law.  

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  The Board finds that there is 
no independent evidence to verify the veteran's account of 
any of the alleged in-service stressors.  As there is no 
corroborating evidence, service connection is not warranted 
for PTSD.

The Board is cognizant of the holding of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the veteran submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are easily 
distinguishable because the veteran has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors, to include those that happened to his 
entire unit.  Moreover, a review of the statements by and on 
behalf of the veteran reflects that he did not provide 
specific dates, locations, etc., regarding his purported in-
service stressors, and he was notified of this deficiency by 
correspondence dated in September 2004.  Thus, he has not 
provided the type of specific details which would warrant 
research through official channels, to include the United 
States Armed Services Center for the Research of Unit Records 
(USASCRUR).  See Fossie v. West, 12 Vet. App. 1, 6 (1998).

In summary, the Board has concluded that the veteran did not 
engage in combat with the enemy while on active duty, and 
that there is no independent verification of his reported in-
service stressors, as required for service connection for 
PTSD to be granted.  38 C.F.R. § 3.304(f).  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for PTSD, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).
ORDER

Inasmuch as the January 1992 rating decision's denial of 
service connection for PTSD was not the product of CUE, the 
benefit sought on appeal is denied.

New and material evidence having been received to reopen the 
claim of entitlement to service connection for PTSD, the 
claim is reopened.  To this extent only, the benefit sought 
on appeal is allowed.

Entitlement to service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


